234 F.3d 494 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Jimmie Lou HENDRIXSON, Mable Hefner Stephens, et al., Defendants-Appellants.
No. 99-12088.
United States Court of Appeals, Eleventh Circuit.
November 29, 2000.December 11, 2000

Appeals from the United States District Court for the Northern District of  Georgia.(No. 98-00003-CR-2-3-WCO), William C. O'Kelley, Judge.
Before EDMONDSON, DUBINA and WILSON, Circuit Judges.
EDMONDSON, Circuit Judge:


1
Defendant-Appellants ("Defendants"), Jimmie Lou Hendrixson ("Hendrixson"), David  Ledford ("Ledford"), Mable Stephens ("Stephens") and Michael Motes ("Motes")  were convicted and sentenced to jail for their parts in a wide ranging  conspiracy to possess and to distribute methamphetamine throughout Northern  Georgia. All Defendants were convicted of violating 21 U.S.C.  846-conspiring  to distribute methamphetamine in violation of 21 U.S.C.  841. Hendrixson,  Stephens and Motes were also convicted of knowingly possessing with intent to  distribute methamphetamine in violation of 21 U.S.C.  841.1 We affirm the  district court's decision on each of the Defendants' grounds for appeal.


2
Defendants appeal their convictions on these grounds: 1) Each of the Defendants  challenges the district court's denial of their motions for mistrial due to the  improper behavior of the court translator; 2) Ledford and Hendrixson challenge  the district court's decision to allow Special Agent John Cagle to testify about  quantities, packaging, prices, paraphernalia, drug usage and methods of  operation; 3) Stephens and Motes challenge the sufficiency of the evidence  presented for their convictions under 21 U.S.C.  841 and 21 U.S.C.  846; 4)  Motes challenges the district court's determination not to suppress evidence  seized from his residence on 23 May 1997; 5) Stephens challenges the district  courts determination not to suppress evidence seized from her residence on 21  August 1997; 6) Stephens challenges the district court's determination that most  of the drugs used to calculate her relevant conduct were methamphetamine; and 7)  Ledford and Motes challenge the district court's denial of an opportunity to  proffer evidence of actual innocence of prior drug convictions noticed by the  government in the government's sentencing information.


3
None of the contentions warrant appellate relief. But Stephens' argument for  exclusion of the evidence seized in her home on 21 August 1997 warrants  discussion.

Statement of Facts

4
Defendants were participants in a broad based drug distribution conspiracy  spanning over three years. The conspiracy consisted of at least 11 people  working in Northern Georgia. Two members of the conspiracy pled guilty pursuant  to plea agreements. Over the course of the conspiracy, Hendrixson maintained  residences where she stored and distributed large quantities of methamphetamine.  Police executed search warrants on two of her residences and did find large  quantities of methamphetamine. Police executed one search of Motes' residence  finding close to 200 grams of methamphetamine. Police also executed a search of  Stephens' residence finding over 300 grams of methamphetamine. Police were  accompanied by a television reporter during the search of Stephens' residence.

The Search of Stephens' Residence

5
Appellant Stephens sought to suppress evidence obtained during the search of her residence on 21 August 1997. Among other things, Stephens argued that the police  allowed the involvement of the news media. She says this involvement violated  her Fourth Amendment Rights. The Magistrate Judge's recommendation-later adopted  by the district court-found, in the light of the then current case law, that  permitting the media access to the residence during the search did not rise to  the level of a violation of the Fourth Amendment and thus did not support  suppression of the evidence. Although we now must disagree with the district  courts conclusion that involvement did not constitute a violation of the Fourth  Amendment, we conclude that suppression of the evidence is not required in this  case.


6
In 1999, the United States Supreme Court concluded that, when the police bring  the media into a person's residence during the execution of a warrant, the  police violate the person's Fourth Amendment rights. Wilson v. Layne, 526 U.S.  603, 614, 119 S.Ct. 1692, 1699, 143 L.Ed.2d 818 (1999). The Court noted that  prior case law directed that "police actions in execution of a warrant be  related to the objectives of the authorized intrusion." Id. at 611, 119 S.Ct. at  1698 (citing Arizona v. Hicks, 480 U.S. 321, 325, 107 S.Ct. 1149, 94 L.Ed.2d 347  (1987)). The Court noted that the reporters were not present for reasons related  to the justification for police entry into a home, and the Court concluded that  "it is a violation of the Fourth Amendment for police to bring members of the  media or other third parties into a home during the execution of a warrant when  the presence of the third parties in the home was not in aid of the execution of  the warrant." Id. at 614, 119 S.Ct. at 1699.


7
In the case before us, the reporter was not aiding in the execution of the  warrant. The government itself argued that the reporter in this case did nothing  to aid in the execution of the warrant: he arrived after the search was in  progress and did not move, touch or handle anything in the residence. In the  light of Wilson v. Layne, the district court erred in holding this media  presence was no Fourth Amendment violation.2


8
Although Stephens' Fourth Amendment rights were violated, we conclude that  suppression of the evidence found during the search of her home is not required  in this case. In United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d  677 (1984), the Court wrote, "[w]hether the exclusionary sanction is  appropriately imposed in a particular case, our decisions make clear, is an  issue separate from the question whether the Fourth Amendment rights of the  party seeking to invoke the rule were violated by police conduct." Id. at 906,  104 S.Ct. at 3412 (internal quotation marks omitted, quoting Illinois v. Gates,  462 U.S. 213, 223, 103 S.Ct. 2317, 2324, 76 L.Ed.2d 527 (1983)).


9
In its Wilson opinion, when the Court declared the police behavior to be a  violation of the Fourth Amendment, the Court also said "[w]e have no occasion  here to decide whether the exclusionary rule would apply to any evidence  discovered or developed by the media representatives." Wilson, 526 U.S. at 614  n. 2, 119 S.Ct. 1692. The Court was careful to point out that the violation of  the Fourth Amendment was the presence of the media in the home, not the presence  of the police. Id. So to us, Wilson's footnote suggests that evidence obtained  by the police when the media is just present is not subject to the exclusionary  rule, while it may remain an open question about whether evidence obtained by  the media is subject to the exclusionary rule.


10
We see alternative readings of this footnote.3 But the interpretation of Wilson  we propose is supported by the goals of the exclusionary rule and by the history  of occasions on which the Court has seen fit to apply the rule when the police  have exceeded the scope of a warrant.


11
Wilson grounded the Fourth Amendment violation on the fact that the police  activities went beyond those authorized by the warrant. Id. at 611, 119 S.Ct. at  1697-98. Therefore, we examine whether exceeding the scope of the warrant by  allowing the media to be present in the search requires exclusion of the  evidence obtained in the search. The warrant clause of the Fourth Amendment  requires that a warrant "particularly describ[e] the place to be searched, and  the person or things to be seized." U.S. Const. amend. IV. The purpose is to  prevent general searches. See Maryland v. Garrison, 480 U.S. 79, 84, 107 S.Ct.  1013, 1016, 94 L.Ed.2d 72 (1987). Thus when a police officer engages in a search  outside of the proper scope (whether that scope be defined by a warrant or by  circumstances), evidence obtained in that search may be excluded. See Horton v.  California, 496 U.S. 128, 140, 110 S.Ct. 2301, 2310, 110 L.Ed.2d 112 (1990). But  the common thread in such cases is that the evidence was discovered on account  of the police exceeding the scope of a proper search.


12
Only the evidence seized while the police are acting outside of the boundaries  of the warrant is subject to suppression. See United States v. Jones, 31 F.3d  1304, 1314 (4th Cir.1994) (stating that although "evidence which is not  identified within a search warrant may be excluded if the executing officer  exceeds the scope of the warrant, such exclusion does not extend to evidence  actually named in the search warrant which is discovered during the course of  the search"). Police misconduct does not necessarily require the exclusion of  the evidence seized in a search. See Leon, 468 U.S. at 911, 104 S.Ct. at 3414  (saying "the connection between the police misconduct and evidence of crime may  be sufficiently attenuated to permit use of that evidence at trial ...").


13
Although the media were present for the search of Stephens' residence, media  presence did not expand the scope of the search (the search actually carried out  by the police themselves) beyond that allowed by the terms of the warrant. There  is no allegation that the reporter aided the search; he did not touch, move, or  handle anything in the residence. The police thus conducted a search within the  parameters of the warrant, and the evidence obtained during the search is not  subject to the exclusionary rule.4


14
AFFIRMED.



NOTES:


1
  Hendrixson was convicted of two counts of violating 21 U.S.C.  841 for two  different dates.


2
  The magistrate judge and district court came to their conclusions before Wilson  was decided or even argued. Without the benefit of Wilson, the trial court  properly analyzed the same precedents later reviewed by the Supreme Court; and  the trial court came to, what was then, an arguably correct legal conclusion.


3
  Someone might argue that, although the Court withheld judgment on whether the  exclusionary rule applied to evidence found by private parties, the rule  nonetheless must definitely apply to the evidence seized by the government  entities responsible for the Fourth Amendment Violation.


4
  Stephens argues that only suppression of the evidence will deter officers from  similar violations of the Fourth Amendment in the future. Although deterrence is  a central goal of the exclusionary rule, See, United States v. Leon, 468 U.S. at  906, 104 S.Ct. 3405, alternative means exist for deterring this behavior: for  example, Bivens actions against federal law enforcement officers and Section  1983 actions against state officers. See, Berger v. Hanlon, 129 F.3d 505 (9th  Cir.1997) and Ayeni v. Mottola, 35 F.3d 680 (2nd Cir.1994).